Title: Thomas Jefferson to William Alston, 6 October 1818
From: Jefferson, Thomas
To: Alston, William


          
            Dear Sir
            Monticello
Oct. 6. 18.
          
          While I had the pleasure of being with you at the Warm springs, I took the liberty of recommending to you some wines of France & Italy, with a note of their prices & of the channels thro’ which they may be got. but instead of calling for them on my recommendation only, I have thought it better that you should have samples to direct your choice. for in nothing have the habits of the palate more decisive influence than in our relish of wines. I have therefore made up a box of a couple of dozen bottles, among which you will find samples of the wines of White Hermitage, Ledanon, Roussillon (of Rivesalte) Bergasse claret, all of France, and of Nice & Montepulciano of Italy. I now send them to Richmond, to the care of Capt Bernard Peyton, Commission merchant of that place, to be forwarded to you by the first vessel for Charleston. some of them I hope will be found to your taste.
          We were much distressed at the springs by the first accounts we recieved of your fall from your horse; but relieved by subsequent assurances that the injury had been less serious than at first feared; and that you had been able to proceed on your journey. I hope therefore that this finds you in health, & amidst the comforts of your own country. I became seriously affected afterwards by the continuance of the use of the waters. they produced imposthume, eruption, with fever, colliquative sweats and extreme debility. these sufferings, aggravated by the torment of long & rough roads, reduced me to the lowest stage of exhaustion by the time I got home. I have been on the recovery some time, & still am so; but not yet able to sit erect for writing. among my first efforts is that of recalling myself to your recollection, & of expressing the gratification I derived at the springs from your acquaintance & society. however little of life may remain for cherishing a cordiality which it must so soon part with, it will not be the less felt, while feeling remains. and in the hope that the tour I recommended of the upper & lower valley of the Blue ridge may give me, the ensuing autumn, the gratification of recieving you at Monticello, I pray you to accept the assurance of my friendly attachment & high respect, & that I may be permitted to place here my respectful compliments for Miss and mr Allston who were the companions of your journey.
          Th: Jefferson
        